             Case 1:20-cv-03156-JEB Document 8 Filed 11/25/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOEL FREYBERG, AN INDIVIDUAL                 )
                                             )
        Plaintiff,                           )
                                             )       Civil Action No. 1:20-cv-03156-JEB
        v.                                   )
                                             )
DCO 2400 14TH ST., LLC,                      )
                                             )
                and                          )
                                             )
UDR, INC.,                                   )
                                             )
        Defendants.                          )


                 DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT
                      PURSUANT TO RULES 12(b)(6) AND 12(b)(2)

        COMES NOW, Defendants DCO 2400 14th St., LLC (“DCO”) and UDR, Inc. (“UDR”)

(collectively referred to herein as “Defendants”), by and through counsel, and move this Court

for an Order dismissing Plaintiff’s Complaint, with prejudice. As set forth in the accompanying

Memorandum of Law, Plaintiff has failed to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6). In addition, this Court lacks jurisdiction

over Defendant UDR and therefore, dismissal is warranted pursuant to Rule 12(b)(2).

November 25, 2020                            Respectfully submitted,

                                             /s/ Brian W. Stolarz
                                             Brian W. Stolarz, Esq. (D.C. Bar No. 466160)
                                             Erin I. Rivera, Esq. (D.C. Bar No. 888187765)
                                             1030 15th Street, N.W.
                                             Suite 380 East
                                             Washington, D.C. 20005
                                             (202) 461-3100 (Telephone)
                                             (202) 461-3102 (Facsimile)
                                             Email: bstolarz@foxrothschild.com
                                             erivera@foxrothschild.com



116123041.v1
            Case 1:20-cv-03156-JEB Document 8 Filed 11/25/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that, by filing the foregoing via the Court’s Electronic Filing System, I

caused a copy of the foregoing to be delivered electronically to counsel of record, on November

25, 2020.


                                                    /s/ Brian W. Stolarz
                                                    Brian W. Stolarz




                                                2
116123041.v1
